IN THE COURT OF APPEALS OF IOWA

                                    No. 13-1917
                              Filed October 15, 2014


STATE CENTRAL BANK,
     Plaintiff-Appellant,

vs.

BRUCE MERIWETHER,
     Defendant-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Dubuque County, Thomas A.

Bitter, Judge.



       State Central Bank appeals from the district court’s grant of summary

judgment in favor of Bruce Meriwether. AFFIRMED.




       Curtis Dial of Law Office of Curtis Dial, Keokuk, for appellant.

       Stephen J. Juergens of Fuerste, Carew, Juergens & Sudmeier, P.C.,

Dubuque, for appellee.



       Considered by Vaitheswaran, P.J., and Doyle and McDonald, JJ.
                                       2


DOYLE, J.

      State Central Bank filed suit against Bruce Meriwether alleging Meriwether

breached a consulting and non-compete agreement. The summary judgment

record reflects the following.   The pertinent part of the contract required

Meriwether to: “Consult with and assist the President of the Bank’s Dubuque

branch operations with the promotion and development of Bank’s business in the

Dubuque area.” Meriwether provided consulting services to the bank’s Dubuque

branch president, Richard Bean. Meriwether was not asked to provide consulting

services to Bean’s successors, Gary Martin and Scott Piper. Meriwether never

refused to consult with Bean, Martin, or Piper. In resisting Meriwether’s motion

for summary judgment, the bank presented no evidence to the contrary. Instead,

the bank proffered the affidavit of W. Tyler Logan, who was President and CEO

of the State Central Bank of Keokuk.       Logan stated Meriwether declined his

requests for assistance regarding issues at the bank’s Dubuque branch.

      In granting summary judgment in favor of Meriwether, the district court

stated:

             As to State Central’s claim that Meriwether breached the
      consulting agreement, it is clear that Meriwether was contractually
      obligated to “consult with and assist the President of Bank’s
      Dubuque branch operations with the promotion and development of
      Bank’s business in the Dubuque area.” Meriwether has not failed
      to do so, and State Central cannot generate a fact issue in this
      regard. At best, Meriwether failed to consult with Logan, who was
      not the President of the Dubuque branch. Based upon the
      undisputed facts, Meriwether did not breach the consulting
      agreement.

The court concluded Meriwether was entitled to summary judgment. We agree.
                                        3


      We have carefully reviewed the record, the briefs of the parties, and the

district court’s spot-on, thorough, and well-reasoned ruling. The district court’s

ruling identifies and considers all the issues presented, and we approve of the

reasons and conclusions in the ruling. Further discussion of the issues would be

of little to no value and would not change the disposition of this case. See Iowa

Ct. R. 21.26(1)(d). Accordingly, we affirm the district court’s grant of summary

judgment in favor of Meriwether.

      AFFIRMED.